Case 1:21-cv-03361-KAM-LB Document 12 Filed 09/15/21 Page 1 of 7 PageID #: 43



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------x
LAMONTE JOHNSON,

                  Plaintiff,                    MEMORANDUM AND ORDER
                                                21-CV-3361 (KAM)(LB)
            -against-

WARDEN HERIBERTO TELLEZ,

               Defendant.
---------------------------x
KIYO A. MATSUMOTO, United States District Judge:

            Plaintiff Lamonte Johnson, currently incarcerated at

the Metropolitan Detention Center (“MDC”), brings the instant

pro se action pursuant to 42 U.S.C. § 1983. 1         (See ECF No. 8,

Complaint (“Compl.”).)      Plaintiff’s request to proceed in forma

pauperis is granted.      (See ECF No. 9.)      Plaintiff’s request for

pro bono counsel is denied without prejudice.           (See ECF. No. 6.)

For the reasons discussed below, the complaint is dismissed, and

plaintiff is granted 30 days leave from the date of this

Memorandum and Order to file an Amended Complaint.

                                 BACKGROUND

            Plaintiff brings this action in connection to events

that allegedly occurred at the MDC from February 17, 2021 to the

present, but his form complaint is difficult to comprehend.

Plaintiff’s “Statement of Claim” does not allege any facts and


1     This action was transferred to this court from the United States
District Court for the Southern District (“Southern District”) of New York on
June 15, 2021. (See ECF Nos. 2, 3.)

                                      1
Case 1:21-cv-03361-KAM-LB Document 12 Filed 09/15/21 Page 2 of 7 PageID #: 44



instead states, “[see attachments] and incoming-and–outgoing

mail is being violated/tampered with.”         (Compl. at 3, 4.)     Under

the “Injuries” section of the form complaint plaintiff states

“[see attachments] and psychological and emotional tourture

[sic], i.e. cruel & unusual punishment.”         (Id. at 4.)     In the

“Relief” section of the complaint, plaintiff seeks $6 million in

damages.    (Id. at 5.)

            Plaintiff’s attachments appear to be copies of emails

that plaintiff sent to Federal Bureau of Prisons officials

complaining about poor conditions at the MDC.          (See ECF. No. 8-

1, Exhibits.)    In a June 17, 2021 email with the subject line,

“Pro-Bono Counsel, Pursuant to Section 1951,” plaintiff includes

a complaint seeking pro bono counsel, “in light of the on-going

tampering with Plaintiff’s in-coming and out-going mail.”            (See

id. at 4.)

                           STANDARD OF REVIEW

            It is axiomatic that pro se complaints are held to

less stringent standards than pleadings drafted by attorneys and

the court is required to read plaintiff's pro se complaint

liberally and interpret it raising the strongest arguments it

suggests.    Erickson v. Pardus, 551 U.S. 89 (2007); Hughes v.

Rowe, 449 U.S. 5, 9 (1980); Sealed Plaintiff v. Sealed Defendant

#1, 537 F.3d 185, 191-93 (2d Cir. 2008).         At the pleadings stage

of the proceeding, the court must assume the truth of “all well-

                                     2
Case 1:21-cv-03361-KAM-LB Document 12 Filed 09/15/21 Page 3 of 7 PageID #: 45



pleaded, nonconclusory factual allegations” in the complaint.

Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 123 (2d Cir.

2010) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)).            A

complaint must plead sufficient facts to “state a claim to

relief that is plausible on its face.”         Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

           Under 28 U.S.C. § 1915(e)(2)(B), a district court

shall dismiss an in forma pauperis action where it is satisfied

that the action “(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such

relief.”   An action is “frivolous” when either: (1) “the

‘factual contentions are clearly baseless,’ such as when

allegations are the product of delusion or fantasy”; or (2) “the

claim is ‘based on an indisputably meritless legal theory.’”

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d

Cir. 1998) (internal citation omitted).         Under 28 U.S.C. §

1915A, a district court “shall review, before docketing, if

feasible or, in any event, as soon as practicable after

docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee

of a governmental entity.”       28 U.S.C. § 1915A.




                                     3
Case 1:21-cv-03361-KAM-LB Document 12 Filed 09/15/21 Page 4 of 7 PageID #: 46



                                DISCUSSION

           Pursuant to Rule 8 of the Federal Rules of Civil

Procedure, plaintiff must provide a short, plain statement of

claim against each defendant named so that they have adequate

notice of the claims against them.        Iqbal, 556 U.S. 678 (Rule 8

“demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”).      A pleading that only “tenders naked

assertions devoid of further factual enhancement” will not

suffice.   Id. (internal citations and alterations omitted).            To

satisfy this standard, the complaint must at a minimum “disclose

sufficient information to permit the defendant to have a fair

understanding of what the plaintiff is complaining about and to

know whether there is a legal basis for recovery.”           Kittay v.

Kornstein, 230 F.3d 531, 541 (2d Cir. 2000) (internal quotation

marks omitted); Harnage v. Lightner, 916 F.3d 138, 141 (2d Cir.

Feb. 15, 2019).

           Plaintiff fails to state a claim pursuant to 42 U.S.C.

§ 1983 because the statute does not apply to federal officials.

See United States v. Acosta, 502 F.3d 54, 60 (2d Cir. 2007)

(“Section 1983, of course, does not apply to allegedly unlawful

acts of federal officers.”).       Even if plaintiff’s § 1983 claims

were liberally construed as Bivens claims, the court is unable

to determine what claims plaintiff is attempting to allege

against the defendant and, thus, cannot evaluate whether

                                     4
Case 1:21-cv-03361-KAM-LB Document 12 Filed 09/15/21 Page 5 of 7 PageID #: 47



plaintiff’s allegations state a claim for relief.            See Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971); see also Daloia v. Rose, 849 F.2d 74, 75 (2d Cir.

1988) (per curiam) (construing Section 1983 claim by pro se

plaintiff as Bivens claim against federal defendants).             Neither

the court nor the defendant should have to parse through the

complaint or the attached exhibits to ascertain the factual

basis for plaintiff’s claims.        Even liberally construing the

complaint in plaintiff’s favor, the complaint fails to state a

claim upon which relief can be granted under Bivens because

plaintiff fails to allege any specific acts by the defendant

that indicate the defendant’s personal involvement in the

alleged constitutional violation.         See Sash v. United States,

674 F. Supp. 2d 531, 542 (S.D.N.Y. 2009) (“Similar to a suit

brought under 42 U.S.C. § 1983, a Bivens action lies against a

defendant only when the plaintiff can show the defendant’s

personal involvement in the constitutional violation.”).

Accordingly, the court dismisses the complaint without prejudice

to allow plaintiff an opportunity to file an amended complaint. 2




2     At this time, the court declines to determine whether plaintiff
properly exhausted his claim under the Prison Litigation Reform Act. See 42
U.S.C. § 1997e(a); Johnson v. Killian, 680 F.3d 234, 238 (2d Cir. 2012) (per
curiam) (“[T]he PLRA's exhaustion requirement applies to all inmate suits
about prison life, whether they involve general circumstances or particular
episodes, and whether they allege excessive force or some other wrong.”
(alteration in original)).
                                      5
Case 1:21-cv-03361-KAM-LB Document 12 Filed 09/15/21 Page 6 of 7 PageID #: 48



           As to plaintiff’s request for a preliminary

injunction, plaintiff’s allegations are insufficient to show a

likelihood of success on the merits of his claims, or

sufficiently serious questions going to the merits of his claims

and a balance of hardships tipping in his favor.           See UBS Fin.

Servs., Inc. v. W. Virginia Univ. Hosps., Inc., 660 F.3d 643,

648 (2d Cir. 2011).     Hence, the court denies plaintiff’s motion

for preliminary injunction.

           In light of this court’s duty to liberally construe

pro se complaints, plaintiff is granted 30 days, or until

October 15, 2021, from the date of this Order to file an Amended

Complaint.    Should plaintiff elect to file an Amended Complaint

he must set forth the factual and legal basis, and plead facts

in a clear and concise manner in order to support his claim

against the named defendant, and he must state the relief that

he is seeking with respect thereto.        Plaintiff cannot merely

refer to exhibits or other documents to replace a statement of

facts supporting his claim.       Plaintiff is advised that any

amended complaint he elects to file will completely replace, not

supplement, the original complaint.        The Amended Complaint must

be captioned as an “Amended Complaint,” and bear the same

caption and docket number as this Order: 21-CV-3361 (KAM) (LB).




                                     6
Case 1:21-cv-03361-KAM-LB Document 12 Filed 09/15/21 Page 7 of 7 PageID #: 49



                                CONCLUSION

           Accordingly, plaintiff’s complaint, filed in forma

pauperis, is dismissed for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B); 28

U.S.C. § 1915A.     Plaintiff’s request for pro bono counsel is

denied without prejudice.

           Plaintiff is granted 30 days leave from the date of

this Memorandum and Order to file an Amended Complaint as

detailed above.     The Clerk of Court is directed to send a copy

of this Memorandum and Order and a prisoner’s civil rights

complaint form to plaintiff.       No summons shall issue at this

time and all further proceedings shall be stayed for 30 days.

           If Plaintiff fails to amend the Complaint within 30

days as directed by this Order, or cure the deficiencies

discussed herein, judgment shall be entered dismissing this

case.   The court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal would not be taken in good faith and therefore

in forma pauperis status is denied for the purpose of any

appeal.   Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

           SO ORDERED.


                                              /s/
                                         KIYO A. MATSUMOTO
                                         United States District Judge
                                         Eastern District of New York

Dated: September 15, 2021
       Brooklyn, New York
                                     7
